United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.K., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
CONTRACT MANAGEMENT AGENCY,
Carson, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1600
Issued: February 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 1, 2010 appellant filed a timely appeal from the May 6, 2010 nonmerit decision
of the Office of Workers’ Compensation Programs, which denied reconsideration. The last merit
decision of the Office was issued on August 13, 2009. As that decision is over 180 days from
the date of this appeal, the Board is without jurisdiction to review the merits of this claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the Office’s
nonmerit denial.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 17, 2009 appellant, then a 45-year-old management assistant, filed a claim
alleging that her anxiety stress reaction and migraine headache were a result of harassment by

her supervisor. She alleged, among other things, threats to fire her, harassment, termination of
telework, failure to accommodate restrictions, setting her up, misleading her, a retaliatory
performance evaluation, change of job title, manipulation and reprisal.
On August 13, 2009 the Office denied her claim on the grounds that she failed to
establish as factual any of the alleged factors of employment. It noted that, in the absence of an
established compensable factor of employment, the submitted medical evidence would not be
discussed.
On January 27, 2010 appellant requested reconsideration. She stated that her licensed
clinical psychologist/psychiatrist would mail new comprehensive medical reports supporting and
describing the emotional condition she sustained as a result of a work-related injury. Appellant
reiterated that her employer and supervisor exposed her to unconscionable and unfair treatment.
She alleged threats to remove her from employment, refusal to accommodate restrictions, false
accusations, hostile work environment and eventual removal.
In a decision dated May 6, 2010, the Office denied appellant’s request for
reconsideration. It noted that no medical records accompanied her request. The Office found
that appellant’s statement of unfair treatment was vague and general and her allegations
previously considered in denying her claim. It found that her statement was therefore cumulative
and did not warrant a merit review of the August 13, 2009 decision.
On appeal, appellant submitted 22 pages of medical records to support her claim that she
asked the Board to review.
LEGAL PRECEDENT
The Office may review an award for or against payment of compensation at any time on
its own motion or upon application.1 The employee shall exercise this right through a request to
the district Office.2
An employee (or representative) seeking reconsideration should send the request for
reconsideration to the address as instructed by the Office in the final decision. The request for
reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.3
A request for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.4 A timely request for reconsideration may be granted if the
1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.605.

3

Id. at § 10.606.

4

Id. at § 10.607(a).

2

Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the request for reconsideration without reopening the case for a review on the merits.5
ANALYSIS
The only decision the Board may review is the Office’s May 6, 2010 nonmerit decision
denying her request for reconsideration.
The issue is whether the request meets one of the standards for obtaining a merit review
of her case.
Appellant’s request did not show that the Office erroneously applied or interpreted a
specific point of law. It did not advance a relevant legal argument not previously considered by
the Office. Appellant’s request contained no relevant and pertinent new evidence not previously
considered by the Office. As noted, no medical evidence accompanied her request. The Office
did not deny appellant’s claim for lack of sufficient medical evidence. It denied her claim
finding that the factual evidence did not substantiate her allegations of harassment or other
administrative error or abuse. The issue was one of proof, documentation corroborating the
harassment alleged.
Appellant’s argument that her employer and supervisor exposed her to unconscionable
and unfair treatment is not new. The Office considered her allegations when it adjudicated her
case on August 13, 2009. Because appellant’s request for reconsideration does not meet at least
one of the standards for obtaining a merit review of her case, the Board will affirm the Office’s
May 6, 2010 decision denying her request.
On appeal, appellant submitted medical records for the Board to review. This evidence
was not before the Office and cannot be considered by the Board for the first time on appeal.6
The Board lacks jurisdiction to review this material.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.

5

Id. at § 10.608.

6

20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the May 6, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 8, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

